Name: Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus
 Type: Regulation
 Subject Matter: land transport;  transport policy;  organisation of transport;  employment
 Date Published: nan

 Avis juridique important|31992R0684Council Regulation (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and bus Official Journal L 074 , 20/03/1992 P. 0001 - 0009 Finnish special edition: Chapter 6 Volume 3 P. 0117 Swedish special edition: Chapter 6 Volume 3 P. 0117 COUNCIL REGULATION (EEC) No 684/92 of 16 March 1992 on common rules for the international carriage of passengers by coach and busTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, in accordance with Article 75 (1) (a) of the Treaty, the establishment of a common transport policy entails, inter alia, laying down common rules applicable to the international carriage of passengers by road; Whereas such rules were laid down in Council Regulations No 117/66/EEC (4), (EEC) No 516/72 (5) and (EEC) No 517/72 (6) and whereas this Regulation does not call in question the liberalization achieved by those Regulations; Whereas freedom to provide services constitutes a basic principle of the common transport policy and requires that carriers from all Member States be guaranteed access to international transport markets without discrimination on grounds of nationality or place of establishment; Whereas there should be provision for flexible arrangements subject to certain conditions for shuttle services with accommodation, special regular service and certain occasional services, in order to satisfy market demand; Whereas, while maintaining authorization arrangements for regular services and shuttle services without accommodation, certain rules should be amended, particularly as regards authorization procedures; Whereas observance of the Treaty rules on competition must be guaranteed; Whereas administrative formalities should be reduced as far as possible without the abandonment of the controls and penalties that guarantee the correct application of this Regulation; Whereas it is for the Member States to adopt the measures necessary for the implementation of this Regulation; Whereas the application of this Regulation should be monitored by means of a report to be submitted by the Commission and any future action in this area should be considered in the light of that report, HAS ADOPTED THIS REGULATION: SECTION I GENERAL PROVISIONS Article 1 Scope 1. This Regulation shall apply to the international carriage of passengers by coach and bus within the territory of the Community by carriers for hire or reward or own-account carriers established in a Member State in accordance with its law, using vehicles which are registered in that Member State and are suitable, by virtue of their construction and equipment, for carrying more than nine persons, including the driver, and are so intended, and to the movement of such vehicles empty in connection with such carriage. Change of vehicle or interruption of carriage to enable part of a journey to be made by another means of transport shall not affect the application of this Regulation. 2. In the event of carriage from a Member State to a third country and vice-versa, this Regulation shall apply to the part of the journey on the territory of the Member State of picking up or setting down, after conclusion of the necessary agreement between the Community and the third country concerned. 3. Pending the conclusion of agreements between the Community and the third countries concerned, this Regulation shall not affect provisions relating to the carriage referred to in paragraph 2 contained in bilateral agreements concluded by Member States with those third countries. However, Member States shall endeavour to adapt those agreements to ensure compliance with the principle of non-discrimination between Community carriers. Article 2 Definitions For the purposes of this Regulation, the following definitions shall apply: 1. Regular services 1.1. Regular services are services which provide for the carriage of passengers at specified intervals along specified routes, passengers being taken up and set down at predetermined stopping points. Regular services shall be open to all, subject, where appropriate, to compulsory reservation. 1.2. Services, by whomsoever organized, which provide for the carriage of specified categories of passengers to the exclusion of other passengers, insofar as such services are operated under the conditions specified in 1.1., shall be deemed to be regular services. Such services are hereinafter called 'special regular services'. Special regular services shall include: (a) the carriage of workers between home and work, (b) carriage to and from the educational institution for school pupils and students, (c) the carriage of soldiers and their families between their state of origin and the area of their barracks, (d) urban carriage in frontier areas. The fact that a special service may be varied according to the needs of users shall not affect its classification as a regular service. 1.3. The organization of parallel of temporary services, serving the same public as existing regular services, the use of additional vehicles and shorter intervals, the non-serving of certain stops and the serving of additional stops on existing regular services shall be governed by the same rules as existing regular services. 2. Shuttle services 2.1. Shuttle services are services whereby, by means of repeated outward and return journeys, groups of passengers assembled in advance are carried from a single area of departure to a single area of destination. These groups, made up of passengers who have completed the outward journey, are carried back to the place of departure in the course of a subsequent journey. 'Area of departure' and 'area of destination' mean respectively the place where the journey begins and the place where the journey ends, together with, in each case, localities within a radius of 50 km. Outside the areas of departure and destination, groups amy be picked up and set down respectively at up to three different places. The area of departure and destination and the additional picking-up and setting-down points may be within the territory of one or more Member States. 2.2. Shuttle services with accommodation include, in addition to transport, accommodation for at least 80 % of the passengers with or without meals, at the place of destination and, where necessary, during the journey. Passengers shall stay at the place of destination for at least two nights. Shuttle services with accommodation may be provided by a group of carriers acting on behalf of the same contractor and passengers may: - either make the return journey with a different carrier, of the same group, from the outward journey - or catch a connection en route, with a different carrier of the same group, in the territory of one of the Member States. The names of such carriers and the connection points en route shall be communicated to the competent authorities of the Member States concerned, in accordance with the procedures to be determined by the Commission after consulting the Member States. 2.3. For the purposes of point 2, a group assembled in advance is a group for which a body or person responsible in accordance with the rules of the State of establishment has taken charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before departure. 3. Occasional services 3.1. Occasional services are services falling neither within the definition of a regular service nor within the definition of a shuttle service. They include: (a) tours, that is to say services whereby the same vehicle is used to carry one or more groups of passengers previously assembled where each group is brought back to its place of departure; (b) services: - which are carried out for groups of passengers previously assembled, where passengers are not brought back to their points of departure in the course of the same journey; and - which also cover, in those cases where there is a stay at the place of destination, accommodation or other tourist services not ancillary to carriage or accommodation; (c) services organized on the occasion of special events such as seminars, conferences and cultural or sporting events which do not meet the definitions in points (a) and (b); (d) services mentioned in the Annex to this Regulation; (e) services which do not meet the criteria in (a), (b), (c) and (d), i.e. residual services. 3.2. For the purposes of point 3, a group assembled in advance is a group: (a) for which a body or person responsible, in accordance with the rules of the State of establishment, has taken charge of conclusion of the contract or collective payment of the services or has received all reservations and payments before departure; and: (b) which consists of - either at least twelve people, - or a number of people making up at least 40 % of the vehicle's capacity, excluding the driver. 3.3. The services referred to in point 3 shall not cease to be occasional services solely because they are provided at certain intervals. 3.4. Occasional services may be provided by a group of carriers acting on behalf of the same contractor, and travellers may catch a connection en route, with a different carrier of the same group, in the territory of one of the Member States. The names of such carriers and the connection points en route shall be communicated to the competent authorities of the Member States concerned, in accordance with the procedures to be determined by the Commission after consulting the Member States. 4. Own-account transport operations Own-account transport operations are those carried out by an undertaking for its own employees or by a non-profit-making body for the transport of its members in connection with its social objective provided that: - the transport activity is only an ancillary activity for the undertaking or body, - the vehicles used are the property of that undertaking or body or have been obtained on deferred terms by them or have been the subject of a long-term leasing contract and are driven by a member of the staff of the undertaking or body. Article 3 Freedom to provide services 1. Any carrier for hire or reward referred to in Article 1 shall be permitted to carry out the transport services defined in Article 2 without discrimination as to nationality or place of establishment if he: - is authorized in the State of establishment to undertake carriage by means of regular services, shuttle services or occasional services by coach and bus; - satisfies the conditions laid down in accordance with Community rules on admission to the occupation of road passenger transport operator in national and international transport operations; - meets legal requirements on road safety as far as the standards for drivers and vehicles are concerned. 2. Any own-account carrier referred to in Article 1 shall be permitted to carry out the transport services defined in Article 13 without discrimination as to nationality or place of establishment if he: - is authorized in the State of establishment to undertake carriage by coach and bus in accordance with the market-access conditions laid down by national legislation; - meets legal requirements on road safety as far as the standards for drivers and vehicles are concerned. Article 4 Access to the market 1. Shuttle services with accommodation as defined in Article 2 (2.2) and occasional services as referred to in Article 2 (3.1), second subparagraph, (a), (b), (c) and (d) shall not require authorization. 2. Special regular services referred to in Article 2 (1.2), second subparagraph, (a), (b), (c) and (d), shall not require authorization if they are covered by a contract concluded between the organizer and the carrier. 3. Empty journeys by vehicles in connection with the transport operations referred to in paragraphs 1 and 2 shall likewise not require authorization. 4. Regular services and shuttle services without accommodation shall be subject to authorization in accordance with Articles 5 to 10. Residual occasional services as defined in Article 2 (3.1), second subparagraph, (e) and special regular services other than those referred to in paragraph 2 of this Article shall also be subject to authorization in accordance with these Articles. 5. Arrangements for own-account carriers set out in Article 13. SECTION II REGULAR SERVICES, SHUTTLE SERVICES WITHOUT ACCOMMODATION AND OTHER SERVICES SUBJECT TO AUTHORIZATION Article 5 Nature of authorization 1. Authorizations shall be issued in the name of the transport undertaking; they may not be transferred by the latter to third parties. However, the carrier who has received the authorization may, with the consent of the authority referred to in Article 6 (1), operate the service through a sub-contractor. In this case, the name of the latter undertaking and its role as sub-contractor shall be indicated in the authorization. The sub-contractor must fulfil the conditions laid down in Article 3 (1). In the case of undertakings associated for the purpose of operating a regular service or a shuttle service, the authorization shall be issued in the names of all the undertakings. It shall be given to the undertaking that manages the operation and copies shall be given to the others. The authorization shall state the names of all the operators. 2. The period of validity of an authorization shall not exceed five years for regular services and two years for shuttle services without accommodation. It may be set at less either at the request of the applicant or by mutual consent of the competent authorities of the Member States on whose territory passengers are picked up or set down. 3. Authorizations shall specify the following: (a) the type of service; (b) the route of the service, giving in particular the place of departure and the place of destination; (c) the period of validity of the authorization; (d) for regular services, the stops and the timetable. 4. Authorizations shall conform to a model drawn up by the Commission after consultation of the Member States. 5. Authorizations shall entitle their holder(s) to operate regular services and shuttle services without accommodation in the territories of all Member States over which the routes of the services pass. Article 6 Submission of applications for authorization 1. Applications for authorization shall be submitted to the competent authorities of the Member State in whose territory the place of departure is situated, hereinafter referred to as 'the authorizing authority'. In the case of regular services, the 'place of departure' shall mean one of the termini. 2. Applications shall conform to a model drawn up by the Commission after consultation of the Member States. 3. Persons applying for authorization shall provide any further information which they consider relevant or which is requested by the authorizing authority. Article 7 Authorization procedure 1. Authorizations shall be issued in agreement with the competent authorities of all the Member States in whose territories passengers are picked up or set down. The authorizing authority shall forward to such authorities - as well as to the competent authorities of Member States whose territories are crossed without passengers being picked up or set down - a copy of the application, together with copies of any other relevant documentation, and its assessment. 2. The competent authorities of the Member States whose agreement has been requested shall notify the authorizing authority of their decision on the application within two months. These time limits shall be calculated from the date of receipt of the request for an opinion. If, within this time limit, the authorizing authority has received no reply, the authorities consulted shall be deemed to have given their agreement. The authorities of the Member States whose territories are crossed without passengers being picked up or set down may notify the authorizing authority of their comments within the time limits laid down in the first subparagraph. 3. Subject to paragraphs 7 and 8, the authorizing authority shall take a decision on the application within three months of the date of submission of the application. 4. (a) An application may be rejected: - if the applicant is unable to provide the service that is the subject of the application with equipment directly available to him; - if in the past the applicant has not complied with national or international legislation on road transport and in particular the conditions and requirements relating to authorizations for international road passenger services or has committed serious breaches of legislation in regard to road safety, in particular with regard to the rules applicable to vehicles and driving and rest periods for drivers; - if, in the case of an application for renewal of authorization, the conditions of authorization have not been complied with. (b) The application may also be rejected: (i) if it is shown that the service in question would directly compromise the existence of regular services already authorized, except in cases in which the regular services in question are carried out only by a single carrier or group of carriers; (ii) if it is shown that the said service would seriously affect the viability of a comparable rail service on the direct sections concerned, or (iii) if it appears that the operation of services covered by the application is aimed only at the most lucrative of the services existing on the links concerned. The fact that an operator offers lower prices than are offered by other road or rail transporters or the fact that the link in question is already operated by other road or rail carriers may not in itself constitute justification for rejecting the application. 5. The authorizing authority may refuse applications only on the basis of reasons compatible with this Regulation. 6. If the procedure for reaching the agreement referred to in paragraph 1 does not enable the authorizing authority to decide on an application, the matter may be referred to the Commission within the time limit laid down in paragraph 3. 7. After consulting the Member States concerned, the Commission shall within six weeks take a decision which shall take effect within 30 days of the notification of the Member States concerned. 8. The Commission decision shall continue to apply until such time as agreement is reached between the Member States concerned. 9. Having completed the procedure laid down in this Article, the authorizing authority shall inform all the authorities referred to in paragraph 1 of its decision, sending them a copy of any authorization; the competent authorities of the transit Member States may indicate that they do not wish to be so informed. Article 8 Grant and renewal of authorizations 1. Once the procedures referred to in Article 7 have been completed, the authorizing authority shall grant the authorization or shall formally refuse the application. 2. Decisions refusing an application must state the reasons on which they are based. Member States shall ensure that transport undertakings are given the opportunity to make representations in the event of their application being refused. 3. Article 7 shall apply, mutatis mutandis, to applications for the renewal of authorizations or for alteration of the conditions under which the services subject to authorization must be carried out. In the event of a minor alteration to the operating conditions, in particular adjustment of fares and timetables, the authorizing authority need only supply the other Member States concerned with the information in question. The Member States concerned may also agree that the authorizing authority alone shall decide on alterations to the conditions under which a service is operated. Article 9 Lapse of an authorization 1. Without prejudice to Article 14 of Regulation (EEC) No 1191/69 (7), an authorization for a regular service shall lapse at the end of its period of validity or three months after the authorizing authority has received from its holder notice of his intention to withdraw the service. Such notice must contain a proper statement of reasons. 2. Where demand for a service has ceased to exist, the period mentioned in paragraph 1 shall be reduced to one month. 3. The authorizing authority shall inform the competent authorities of the other Member States concerned that the authorization has lapsed. 4. An authorization for a shuttle service without accommodation shall lapse on the date stated by the holder in the notification sent to the authorizing authority. 5. The holder of the authorization shall notify users of the service concerned of its withdrawal one month beforehand by means of appropriate publicity. Article 10 Obligations of carriers 1. Save in the event of force majeure, the operator of a regular service shall, until the authorization expires, take all measures to guarantee a transport service that fulfils the standards of continuity, regularity and capacity and complies with the other conditions laid down by the competent authority in accordance with Article 5 (3). 2. The carrier shall display the route of the service, the bus stops, the timetable, the fares and the conditions of carriage - insofar as these are not laid down by law - in such a way as to ensure that such information is readily available to all users. 3. Without prejudice to Regulation (EEC) No 1191/69, it shall be possible for the Member States concerned, by common agreement and in agreement with the holder of the authorization, to make changes to the operating conditions governing a regular service. SECTION III OCCASIONAL SERVICES, SHUTTLE SERVICES WITH ACCOMMODATION AND OTHER SERVICES EXEMPT FROM AUTHORIZATION Article 11 Control document 1. The services referred to in Article 4 (1) shall be carried out under cover of a control document. 2. The control document shall consist of a journey form and a set of translations of the journey form. 3. A carrier operating occasional services and shuttle services with accommodation shall fill out a journey form before each journey. 4. The journey form shall contain at least the following information: (a) the type of service; (b) the main itinerary; (c) in the case of a shuttle service with accommodation, the duration, the dates or days of departure and return, the areas of departure and destination and the taking-up and setting-down points; (d) the carrier(s) involved. 5. The books of journey forms shall be supplied by the competent authorities of the Member State where the transport undertaking is established or by bodies appointed by those authorities. 6. The Commission shall, after consultation of the Member States, lay down the model for the control document and the way in which it is to be used. Article 12 Local excursions Within the framework of an international shuttle service with accommodation, or an international occasional service, a carrier may carry out occasional services (local excursions) in a Member State other than that in which it is established. Such services shall be intended for non-resident passengers previously carried by the same carrier on one of the international services mentioned in the first subparagraph and must be carried out with the same vehicle or another vehicle from the same carrier or group of carriers. SECTION IV OWN-ACCOUNT TRANSPORT OPERATIONS Article 13 1. Own-account road transport operations defined in point 4 of Article 2 shall be exempt from any system of authorization but shall be subject to a system of certificates. 2. Own-account road transport operations other than those defined in point 4, of Article 2 shall be subject to authorization in accordance with Articles 5 to 10. 3. The certificates provided for in paragraph 1 shall be issued by the competent authority of the Member State in which the vehicle is registered and shall be valid for the entire journey including transit. They must conform to a model determined by the Commission after consultation of the Member States. SECTION V CONTROLS AND PENALTIES Article 14 Transport tickets 1. Passengers using a regular service, excluding special regular services, or a shuttle service shall throughout their journey possess transport tickets, either individual or collective, which indicate: - the points of departure and destination and, where appropriate, the return journey; - the period of validity of the ticket; - the price of transport and, in the case of passengers who have paid for accommodation, the total price of the journey, including accommodation, and details of the accommodation. 2. The transport ticket provided for in paragraph 1 shall be presented at the request of any authorized inspecting officer. Article 15 Inspections on the road and in undertakings 1. The authorization or control document shall be carried on the vehicle and shall be presented at the request of any authorized inspecting officer. In the case of the services covered by Article 4 (2), the contract or a certified true copy of it shall serve as a control document. 2. Carriers operating coaches and buses in international passenger transport shall allow all inspections intended to ensure that operations are being conducted correctly, in particular as regards driving and rest periods. In the context of implementation of this Regulation, authorized inspecting officers shall be empowered to: (a) check the books and other documentation relating to the operation of the transport undertaking; (b) make copies of, or take extracts from, the books and documentation on the premises; (c) have access to all the transport undertaking's premises, sites and vehicles; (d) require the production of any information contained in books, documentation or data bases. Article 16 Mutual assistance 1. Member States shall on request provide the other Member States concerned with all available information on: - breaches of the provisions of this Regulation and of the other Community rules in the field of the international carriage of passengers by coach or bus committed in their own territory by a carrier from another Member State, and the penalties imposed; - the penalties imposed on their own carriers in respect of breaches committed in another Member State's territory. 2. The authorizing authority shall withdraw an authorization if the holder no longer fulfils the conditions on the basis of which the authorization was issued under this Regulation, in particular where the Member State in which the carrier is established so requests. The authority shall immediately inform the competent authorities of the Member State concerned. 3. The competent authorities of the Member States shall prohibit a carrier from operating an international passenger service under this Regulation if he repeatedly commits serious breaches of the regulations governing road safety, in particular with regard to the rules applicable to vehicles and driving and rest periods for drivers. SECTION VI TRANSITIONAL AND FINAL PROVISIONS Article 17 Transitional provision Authorizations for services existing on the date of entry into force of this Regulation shall continue to be valid until they expire insofar as the services in question remain subject to authorization. Article 18 Agreements between Member States 1. Member States may conclude bilateral and multilateral agreements on the further liberalization of the services covered by this Regulation, in particular as regards the authorization system and the simplification or abolition of control documents. 2. Member States shall inform the Commission of any agreements concluded under paragraph 1. Article 19 Implementation Member States shall, before 1 June 1992 and after consulting the Commission, adopt the measures necessary for the implementation of this Regulation and notify such measures to the Commission. Member States shall adopt measures relating in particular to the means of carrying out checks on compliance and the penalties applicable in case of breach. They shall ensure that all such measures are applied without discrimination as to the nationality or place of establishment of the carrier. Article 20 Commission report and proposal 1. Before 1 July 1995 the Commission shall report to the Council on the application of this Regulation. Before 1 January 1996 it shall submit to the Council a proposal for a Regulation on the simplification of procedures including - in the light of the report's conclusions - the abolition of authorizations. 2. Before 1 January 1997 the Council shall act by qualified majority on the Commission proposal referred to in paragraph 1. Article 21 Repeals 1. Regulations No 117/66/EEC, (EEC) No 516/72 and (EEC) No 517/72 are hereby repealed. 2. References to the Regulations repealed shall be taken as references to this Regulation. Article 22 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. It shall apply from 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 March 1992.For the Council The President Jorge BRAGA DE MACEDO (1) OJ No C 120, 6. 5. 1987, p. 9, OJ No C 301, 26. 11. 1988, p. 5 and OJ No C 31, 7. 2. 1989, p. 9. (2) OJ No C 94, 11. 4. 1988, p. 126. (3) OJ No C 356, 31. 12. 1987, p. 62. (4) OJ No 147, 9. 8. 1966, p. 2688/66. (5) OJ No L 67, 20. 3. 1972, p. 13. Regulation last amended by Regulation (EEC) No 2778/78 (OJ No L 133, 30. 11. 1978, p. 4). (6) OJ No L 67, 20. 3. 1972, p. 19. Regulation last amended by Regulation (EEC) No 1301/78 (OJ No L 158, 16. 6. 1978, p. 1). (7) Council Regulation (EEC) No 1191/69 of 26 June 1969 on action by Member States concerning the obligations inherent in the concept of a public service in transport by rail, road and inland waterway (OJ No L 156, 28. 6. 1969, p. 1). Regulation last amended by Regulation (EEC) No 1893/91 (OJ No L 169, 29. 6. 1991, p. 1). ANNEX Services referred to in Article 2 (3.1) (d) These services shall comprise: 1. Closed-door tours, i.e. services carried out using the same vehicle, which transports the same group of passengers throughout the journey and brings them back to their place of departure. 2. Services involving a laden journey from a place of departure to a place of destination followed by an empty journey to the vehicle's place of departure. 3. Services preceded by an empty journey from one Member State to another Member State within the territory of which travellers are picked up, provided that those travellers: - are grouped by transport contracts concluded before their arrival in the country in which they are picked up, - have previously been brought by the same carrier, under the conditions set out in 2, to the country in which they are again picked up and are transported out of that country, or - have been invited to another Member State, the transport costs being borne by the person inviting them. The passengers must form a homogeneous group which must not have been formed solely with a view to the journey in question.